951 F.2d 1259
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ronald E. HAINEY, Plaintiff-Appellant,v.R. Michael CODY;  Attorney General, Defendants-Appellees.
No. 91-6097.
United States Court of Appeals, Tenth Circuit.
Dec. 11, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court denying a certificate of probable cause and denying petitioner's petition under 28 U.S.C. § 2254 for a writ of habeas corpus.   The district court determined that petitioner had failed to meet the standard for issuance of a certificate of probable cause as required by  Barefoot v. Estelle, 463 U.S. 880, 893 (1983) and denied petitioner's habeas corpus petition on the grounds that petitioner had failed to show any constitutional violations in his sentence of incarceration.   We affirm.


3
Petitioner alleges on appeal that his sentence violates the Equal Protection and Due Process clauses of the United States Constitution because petitioner contends that his incarceration is based solely on the fact of his poverty.   He argues that his inability to pay the restitution amount offered by the prosecution in plea bargaining negotiations resulted in his having to go to trial, where he eventually was sentenced to a term of thirty years.   These allegations, petitioner's complaint, and his arguments on appeal fail to show any violation of his constitutional rights.   Therefore, we find that petitioner's sentence is constitutional and does not violate the Equal Protection or Due Process Clauses.   The certificate of probable cause is DENIED, and we AFFIRM the sentence for substantially the reasons given by the district court.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3